Citation Nr: 0615005	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to May 1944.  
He died in November 1955.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the appeal of a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Fargo, North Dakota, 
Regional Office (RO).  In that decision, the RO found that 
the requisite new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death, but then 
continued to deny the reopened claim based upon their 
consideration of the evidence of record.  The appellant 
perfected an appeal of that decision and it was forwarded to 
the Board for appellate review.  

Although the RO had decided to reopen the appellant's 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, the Board has a legal 
duty to address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the issues before 
the Board are characterized as set out above.  

In February 2006, the Board requested a medical expert 
opinion from the Veterans Health Administration (VHA).  The 
requested VHA opinion was provided in March 2006.  The case 
is now ready for further appellate review


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  In a June 1958 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The basis for the denial was that the 
evidence did not establish that the cardiovascular disease 
which caused the death of the veteran was incurred in or 
aggravated by service, or that it existed to a degree of 10 
percent or more within one year following termination of 
active wartime service.  

3.  Evidence received since the June 1958 Board decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for the cause of the veteran's death.  

4.  The competent and probative evidence in this case 
supports the finding that the veteran's fatal coronary artery 
disease was present in service or within the first post-
service year.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1958 Board decision 
wherein the Board denied the claim of entitlement to service 
connection for the cause of the veteran's death, is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2005).

2.  A disease or injury which was incurred in or aggravated 
by service caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. §§ 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Specifically, she 
contends that the evidence proves that the veteran's fatal 
coronary artery disease began in service or shortly 
thereafter.  In the alternative, the appellant argues that 
the malaria that the veteran contracted in service 
contributed substantially to his demise from coronary artery 
disease.  She argues that service connection should have been 
granted for the cause of the veteran's death on either one of 
those bases.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, a factual background and the 
pertinent law and VA regulations applicable to the issues on 
appeal and will be briefly set forth.  Finally, the Board 
will analyze the appellant's claim to reopen the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death, and then provide a de novo 
review of the claim.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the appellant's case, the RO notified her of the 
requirements for service connection for the cause of the 
veteran's death, and obtained the veteran's service medical 
records, and all private and VA treatment records that were 
identified by the appellant.  Moreover, the Board obtained an 
expert medical opinion from the Veteran's Health 
Administration in the development of her claim.  In view of 
the fact that this decision is a complete grant of benefits 
sought on appeal, further notification and development 
pursuant to the VCAA is not required.

Factual Background

The veteran died in November 1955.  His certificate of death 
shows the cause of death to have been myocardial infarction, 
coronary thrombosis, and cardiac failure.  The veteran had 
served on active military service from May 1941 to May 1944.  
Not all of his service medical records or post-service 
medical records are available.  Some of the medical 
information contained herein has been paraphrased from the 
texts of the 1955 and 1958 decisions of the Fargo North 
Dakota, Regional Office and the Board of Veterans' Appeals, 
respectively.  

The veteran was separated from service by reason of 
disability for residuals of gunshot wounds to the right arm, 
right hip, and right buttock.  Available service medical 
records also document the treatment of the veteran for 
malaria during service.  Service medical records did not show 
the existence of cardiovascular disease on entrance 
examination, during service, during a period of 
hospitalization immediately prior to separation from service, 
or during post-service VA examinations in June 1944 and 
December 1947.  

During a period of VA hospitalization in September and 
October 1950, it was noted that the veteran had been 
hospitalized two years previously because of a major coronary 
infarction.  The diagnosis was arteriosclerotic heart disease 
with history of massive coronary infarction.  The final 
summary of the veteran's November 1955 terminal 
hospitalization noted that the veteran had given a history of 
shortness of breath on the least exertion for years.  He also 
had given a history of having had coronary attacks in 1948 
and 1950.  

In December 1955, the appellant filed her initial claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant's claim was denied by the RO 
in a December 1955 rating decision.  The appellant perfected 
an appeal of that decision.  

During the course of the development of the appeal, there was 
submitted an April 1958 affidavit from O.S. Craise, M.D. 
stating that he had treated the veteran during 1944, 1945, 
and 1946, and that his conclusion at that time was that the 
veteran was suffering from a "heart ailment" that was 
caused while the veteran was on active duty.  

In a June 1958 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The basis for the denial was that the 
evidence did not establish that the cardiovascular disease 
which caused the death of the veteran was incurred in or 
aggravated by service, or that it existed to a degree of 10 
percent or more within one year following termination of 
active wartime service.  

In June 2000, the appellant filed the current claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In conjunction with her claim, the appellant submitted an 
April 2002 statement from M.P. Hinrichs, M.D. stating that, 
following a review of the issues, it would "seem highly 
likely that cardiovascular disease was present at the time of 
the veteran's discharge in May 1944" since "it is an 
established fact that coronary disease requires years to 
develop."  Dr. Hinrichs also indicated that "research 
presented refers to cardiac focal necrosis occurring 
secondary to malaria which would have exacerbated the results 
of a subsequent myocardial infarction, thereby increasing the 
likelihood of death or disability from a single episode of 
myocardial infraction."  

Pursuant to the development of the appellant's claim, the RO 
obtained two VA medical opinions dated October 15, 2002 and 
November 9, 2002.  These opinions were offered to answer the 
question posed by the Fargo North Dakota, VA Service Center 
Manager of whether the "veteran's service-connected 
disabilities caused, contributed to, or hastened the 
veteran's death."  In the October 2002 opinion, it was 
concluded in Paragraph 12, subparagraph 5, that "it is at 
least as likely as not the malaria and/or anti-malarial 
medications are attributed to or hastened the veteran's 
death."  After being questioned by the Service Center 
Manager as to the consistency of the conclusion in light of 
the text of the opinion, the November 2002 opinion concluded 
in Paragraph 12, subparagraph 5, that "there is no adequate 
evidence to conclude that the malaria and/or anti-malarial 
medications are attributed to or hastened the veteran's 
death."  Neither of these opinions addressed any other 
potential connection between the veteran's death and service, 
other than malaria.  

In a December 2002 rating decision, the RO found that the 
requisite new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death, but then 
continued to deny the reopened claim based upon their 
consideration of the evidence of record.  The appellant 
perfected an appeal of that decision and it was forwarded to 
the Board for appellate review.  

In February 2006, the Board requested a VHA medical expert 
opinion from a cardiologist for the purpose of answering the 
following pertinent medical questions:  The first question was 
whether it is "at least as likely as not" that the veteran's 
in-service malaria and/or its treatment caused, hastened, or 
substantially or materially contributed to the veteran's death in 
November 1955 from myocardial infarction, coronary thrombosis, 
and cardiac failure.  The second question was whether it is "at 
least as likely as not," that any other disease or injury that 
had its origins during the veteran's period of service or was 
manifest to a degree of 10 percent disabling within the first 
post-service year, caused, hastened, or substantially or 
materially contributed to the veteran's death in November 1955 
from myocardial infarction, coronary thrombosis, and cardiac 
failure.  

In answer to the Board's request, the VA cardiologist presented 
an extremely detailed statement in March 2006 in which the 
veteran's medical history was set out, medical literature was 
referenced, and conclusions and opinions were offered that were 
responsive to the Board's questions.  In answer to the Board's 
first question, the VA cardiologist opined that it is less likely 
than not that the veteran's in-service malaria and its treatment 
caused, hastened, or substantially or materially contributed to 
the veteran's death.  In answer to the Board's second question, 
however, the VA cardiologist opined that based upon the review of 
the available records, and knowledge of the medical literature 
and natural history of coronary artery disease, it is more likely 
than not that the veteran was suffering from significant and 
symptomatic coronary artery disease and/or congestive heart 
failure at the time of discharge from service or within the first 
post-service year that was 10 per cent disabling.  The VA 
cardiologist added that this condition caused, hastened, or 
substantially or materially contributed to the veteran's death in 
November 1955 from myocardial infarction, coronary thrombosis, 
and cardiac failure.  

New and Material Evidence to Reopen the Claim

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The claim will be considered below based 
upon that review.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  38 C.F.R. § 3.104(a).

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims has 
held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The Board affirmed the denial of a claim of entitlement to 
service connection for the cause of the veteran's death in a 
June 1958 decision.  The Board determined that the evidence 
did not establish that the cardiovascular disease which 
caused the death of the veteran was incurred in or aggravated 
by service, or that it existed to a degree of 10 percent or 
more within one year following termination of active wartime 
service.  

The June 1958 Board decision, the last time the claim was 
finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
June 1958 Board action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in June 2000.)

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death in light of the applicable 
law, the Board finds that new and material evidence has been 
received that is sufficient to reopen the claim.  

At the time of the June 1958 denial, the claims file included 
the appellant's service medical records and post-service 
medical records through 1955.  It also included opinions 
offered following the veteran's death by the veteran's 
treating physician and treating nurse.  As noted above, the 
specified basis for the final disallowance of the appellant's 
claim was that the evidence of record did not establish that 
the cardiovascular disease which caused the death of the 
veteran was incurred in or aggravated by service, or that it 
existed to a degree of 10 percent or more within one year 
following termination of active wartime service.  

Evidence associated with the claims file subsequent to the 
Board's denial of the claim in June 1958 includes the private 
and VA medical opinions on the subject as outlined in detail 
in the factual background section above.  

Significantly, included within this recent evidence is the 
April 2002 statement from M.P. Hinrichs, M.D, as well as the 
March 2006 VHA opinion, supporting the likelihood that the 
veteran's fatal cardiovascular disease was present at the 
time of his discharge from service, or within the first post-
service year.  

This evidence received since the 1958 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the veteran's death can be related by 
competent medical evidence to a disease or injury in service 
- and was not considered by the Board in its 1958 decision.  
The evidence added to the record subsequent to the June 1958 
Board denial provides additional information and details that 
should be considered in order to fairly decide the merits of 
the claim.  

The items of evidence noted above are "new" because they 
are pertinent to the claim and were not previously of record.  
The new evidence is also "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it changes an element that was part of the bases for 
the last final denial - a relationship between the veteran's 
death and service.  The new evidence, when viewed with the 
old evidence, raises the possibility that the veteran's fatal 
cardiovascular disease was incurred in service.  

In summary, evidence submitted since the June 1958 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The evidence received subsequent to the June 1958 Board 
decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 3.304 (2005).  Accordingly, 
the veteran's claim is reopened.  

De Novo Review of Entitlement to Service Connection 
for the Cause of the Veteran's Death

Criteria

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Analysis

The surviving spouse contends that the evidence proves that 
the veteran's fatal coronary artery disease began in service 
or shortly thereafter.  In the alternative, the appellant 
argues that the malaria that the veteran contracted in 
service accelerated or contributed materially and 
substantially to cause his death.

At the time of the veteran's death, service connection was in 
effect for multiple gunshot wounds of the right arm, right 
hip, and right buttock.  

As noted above, the service medical records fail to document 
complaints, treatment, or diagnosis of myocardial infarction, 
coronary thrombosis, coronary artery disease, or any other 
cardiac disorder.  Treatment for malaria was documented in 
the service medical records.  Post-service treatment records 
dated in 1944 and 1947 also fail to document diagnosis or 
treatment of the veteran for a cardiac disorder.  

The undisputed cause of the veteran's death as shown on his 
Certificate of Death dated in November 1955 was myocardial 
infarction due to coronary thrombosis, due to cardiac 
failure.  

As indicated above, it is the appellant's theory that service 
connection should have been established for the veteran's 
fatal myocardial infarction based upon an association with 
either malaria or coronary artery disease that she believes 
that the veteran had in service.  This theory and her 
statements supporting it must first be analyzed for their 
probative value.  In short, the appellant has not been shown 
to be medically qualified to render opinions involving 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background, however, there are various 
opinions from both VA and private medical practitioners.  The 
opinion against the appellant's claim consist of the two VA 
medical opinions dated in October 2002 and November 2002 to 
the effect that "there is no adequate evidence to conclude 
that the malaria and/or anti-malarial medications are 
attributed to or hastened the veteran's death."  Neither of 
these opinions addressed any other potential connection 
between the veteran's death and service, other than malaria.  

In the category of opinions in support of the veteran's 
claim, there exists the April 2002 statement from M.P. 
Hinrichs, M.D, as well as the March 2006 VHA opinion, each of 
which support the likelihood that the veteran's fatal 
cardiovascular disease was present at the time of his 
discharge from service.  

Significantly, in the March 2006 VHA opinion, based upon a 
review of the veteran's claims file, the VA cardiologist 
expressly stated that it is more likely than not that the 
veteran was suffering from significant and symptomatic 
coronary artery disease and/or congestive heart failure at 
the time of discharge from service or within the first post-
service year that was 10 per cent disabling, and that this 
condition caused, hastened, or substantially or materially 
contributed to the veteran's death in November 1955 from 
myocardial infarction, coronary thrombosis, and cardiac 
failure.  In making this opinion, the VA cardiologist gave a 
detailed recitation of the salient facts, and enumerated 
detailed medical reasons supporting his opinion.  There are 
no medical opinions of record that contradict this opinion.  

In summary, the competent and probative evidence in this case 
supports the finding that the veteran's fatal coronary artery 
disease was incurred in service.  Consequently, following 
review and consideration of all evidence and material of 
record in the claims file, and for the foregoing reasons and 
bases, the Board must find that the evidence supports the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board must conclude that a disability 
of service origin caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Therefore, service connection for the 
cause of the veteran's death is to be awarded to the 
appellant.  The Board has applied the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), in granting this benefit.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


